Case 2:18-cv-01481-DDP-JEM Document 226 Filed 09/30/19 Page 1 of 3 Page ID #:13425




     1 BROWNE GEORGE ROSS LLP
       Keith J. Wesley (State Bar No. 229276)
     2  kwesley@bgrfirm.com
       Lori Sambol Brody (State Bar No. 150545)
     3  lbrody@bgrfirm.com
       Matthew L. Venezia (State Bar No. 313812)
     4   mvenezia@bgrfirm.com
       2121 Avenue of the Stars, Suite 2800
     5 Los Angeles, California 90067
       Telephone: (310) 274-7100
     6 Facsimile: (310) 275-5697
     7 Attorneys for Plaintiff and Counterdefendant
       Ironhawk Technologies, Inc.
     8
     9                             UNITED STATES DISTRICT COURT
    10                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    11
    12 IRONHAWK TECHNOLOGIES, INC.,                     Case No. 2:18-cv-01481-DDP-JEM
       a Delaware Corporation,
    13
                                                        PLAINTIFF IRONHAWK
    14              Plaintiff and                       TECHNOLOGIES, INC.’S
                    Counterdefendant,                   PROPOSED SPECIAL VERDICT
    15                                                  FORM
             vs.
    16
       DROPBOX, INC., a Delaware                        Judge: Hon. Dean D. Pregerson
    17 corporation,                                     Trial Date: October 22, 2019
                                                        Final Pre-Trial Conf. : October 7, 2019
    18
                    Defendant and
    19              Counterclaimant.
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1339309.1

                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S PROPOSED SPECIAL VERDICT FORM
Case 2:18-cv-01481-DDP-JEM Document 226 Filed 09/30/19 Page 2 of 3 Page ID #:13426




     1               We, the jury in the above-entitled cause, find the following on the questions
     2 submitted to us:
     3               1.    a. Is defendant liable for trademark infringement?
     4                                                             Yes ______          No ______
     5                     b. If you answered “yes,” was the infringement willful?
     6                                                             Yes ______          No ______
     7               2.    a. Is defendant liable for committing common law unfair competition?
     8                                                             Yes ______          No ______
     9                     b. If you answered “yes,” is there clear and convincing evidence that
    10 defendant engaged in common law unfair competition with malice, oppression or
    11 reckless disregard of the plaintiff’s rights?
    12                                                             Yes ______          No ______
    13
    14               If you answered “yes” to question 1.a. or 2.a., then answer question 3. If you
    15 answered “yes” to question 1.b., then answer question 4. If you answered “no” to
    16 every part of questions 1 and 2, then skip questions 3-5, and sign, date, and return
    17 the form.
    18
    19               3.    What is the total amount of plaintiff’s actual damages, if any?
    20               $ _________________________________
    21
    22               4.    What is the total amount of profits of the defendant, if any, attributable
    23 to the trademark infringement or unfair competition?
    24               $ __________________________________
    25
    26               If you answered “yes” to question 2.b., then answer question 5. If you
    27 answered “no” to question 2.b., then skip question 5 and sign, date, and return the
    28 form.
         1339309.1
                                                        -1-
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S PROPOSED SPECIAL VERDICT FORM
Case 2:18-cv-01481-DDP-JEM Document 226 Filed 09/30/19 Page 3 of 3 Page ID #:13427




     1
     2               5.    What is the total amount of punitive damages, if any, you award to
     3 plaintiff and against defendant?
     4               $ __________________________________
     5
     6               Please date, sign and, return this form.
     7
     8
         Dated:                   , 2019
     9                                                           Foreperson
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1339309.1
                                                         -2-
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S PROPOSED SPECIAL VERDICT FORM
